

Exhibit 10.1


August 2, 2006






Dear Brian:


I am pleased that you have accepted our offer to serve as Chief Financial
Officer and Treasurer for Terabeam, Inc. In that position, you will also serve
as Chief Financial Officer and Treasurer of Terabeam’s subsidiary Proxim
Wireless Corporation and selected other subsidiaries from time to time. You will
initially report to the Chief Executive Officer of Terabeam. Your primary work
location will be Terabeam’s headquarters in San Jose, California but you may be
expected to travel from time to time due to your job responsibilities.


Your compensation package will consist of a base starting salary of $200,000
annually to be paid bi-weekly, less deductions authorized or required by law.
You will be eligible for enrollment in our benefit programs as well as
participation in an executive bonus program. Your target bonus will be $50,000
annually.
 
A recommendation will be made to the Board of Directors of Terabeam that you be
granted an option to purchase an additional 25,000 shares of Terabeam's common
stock.  The exercise price will be set on the date the option grant is
approved.  Any award will be subject to all the terms and conditions of
Terabeam's applicable Stock Plan and the stock option agreement given to you.
 
Terabeam offers a co-paid health, dental, and visual medical coverage plan for
you and your family members, if applicable, as well as other benefits such as
vacation, holiday pay, 401(k), all of which are outlined in our Employee
Handbook. A Human Resources representative will be contacting you about
enrollment in such program.


As an employee of Terabeam, you will have access to certain company confidential
information and you may during the course of your employment develop certain
information or inventions, which will be the property of Terabeam. Thus, to
protect the interests of Terabeam, as a condition to your employment, you will
be required to sign our standard employee agreement for confidential and
proprietary information and intellectual property. This agreement must be signed
without modification (“as is”). If desired, a copy is available for review prior
to signing your offer letter. You also will be subject to the other policies and
procedures of Terabeam applicable to its other employees as in effect from time
to time. For example, you will have to provide employment eligibility
verification and your employment may require drug testing some time in the
future.


Your employment with Terabeam is “at will.” It is for no specified period and
may be terminated by you or Terabeam at any time, with or without cause or
advance notice. Further, Terabeam may change your compensation, duties,
assignments, responsibilities, or location of your position at any time to
adjust to the changing needs of our dynamic company.

 
 

--------------------------------------------------------------------------------



Offer to: Brian Sereda
August 2, 2006
Page 2

Terabeam may provide you with one or more types of equipment to help you perform
your duties for the company, including, but not limited to, computers, cellular
telephones, and wireless messaging devices. Please understand that it is your
obligation to take proper care of all such equipment during your employment and
to return such equipment to Terabeam in good working order immediately upon the
termination of your employment with Terabeam for any reason.


This letter agreement and the other agreements referred to above constitute the
entire agreement between you and Terabeam or Proxim regarding the terms and
conditions of your employment with Terabeam or Proxim, and these agreements
supersede all prior negotiations, representations, or agreements, whether
written or verbal, between you and any other party, if any. This agreement
cannot be modified or amended except by a document signed by the CEO of
Terabeam.


We are very excited that you have accepted our offer of employment and look
forward to a long and prosperous relationship. I have no doubt that your
experience, skill and professionalism will mutually benefit both you and
Terabeam. Please sign in the space below to formalize your acceptance and return
this letter to Human Resources by hand or via fax at (408) 392-4264. I look
forward to hearing from you as soon as possible.


Sincerely,


/s/ Robert E. Fitzgerald


Robert E. Fitzgerald
Chief Executive Officer




I agree to and accept employment with Terabeam, Inc. on the terms and conditions
set forth in this letter.






/s/ Brian J. Sereda                                   
August 2, 2006
Name: Brian J. Sereda
Start Date




